                                                      Case 19-10998-BLS                  Doc 622         Filed 09/30/19           Page 1 of 14




                                                                            UNITED STATES BANKRUPTCY COURT

                                                                                       District of Delaware

In Re: Hospital Acquisitions, LLC, et al                                                                                          Case No. 19-10998 (Jointly Administered)

Debtor                                                                                                                 Reporting Period: August 1 - August 31, 2019

                                                                                                                          Federal Tax ID: XX-XXXXXXX

MONTHLY OPERATING REPORT

                                                                                                                                                 Document
Required Documents                                                                                                              Form No.         Attached               Explanation Attached
Schedule of Cash Receipts and Disbursements                                                                                     MOR-1                X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                                                             MOR-1a               X
   Schedule of Professional Fees Paid                                                                                           MOR-1b               X
   Copies of Bank Statements
   Cash Disbursement Journals
Statement of Operations                                                                                                         MOR-2                  X
Balance Sheet                                                                                                                   MOR-3                  X
Status of Postpetition Taxes                                                                                                    MOR-4                  X
   Copies of IRS Form 6123 or payment receipt
   Copies of Tax Returns Filed During the Period
Summary of Unpaid Post Petition Debts                                                                                           MOR-4                  X
   Listing of Aged Accounts Payable                                                                                             MOR-4                  X
Accounts Receivable Reconcilation and Aging                                                                                     MOR-5                  X
Debtor Questionnaire                                                                                                            MOR-5                  X
I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief.




   Signature of Debtor                                                                                                                        Date:
   /s/ Michael K. Scott                                                                                                                          9/30/2019
   Signature of Authorized Individual*                                                                                                        Date:
   Michael K. Scott                                                                                                                           Chief Financial Officer
   Printed Name of Authorized Individual                                                                                                      Title of Authorized Individual
*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a partnership; a manager if debtor is a limited
liability company.
MOR-1                                                                                       Case 19-10998-BLS        Doc 622     Filed 09/30/19      Page 2 of 14
Statement of Cash Flows (1) (2)
For the Period August 1, 2019 - August 31, 2019
(Unaudited)


                                                                                       LifeCare Holdings
                                                                         Hospital                            LifeCare
                                                                                           LLC (f/k/a                                            New LifeCare        New LifeCare         New LifeCare                              New LifeCare
                                                     Hospital          Acquisition                       Behavioral Health   New LifeCare                                                                    Hospital Acquisition
                                Legal Entity                                                Hospital                                           Hospitals of Dayton    Hospitals of      Hospitals of South                          Management
                                                  Acquisition LLC   Intermediate Sub                        Hospital of      Hospitals LLC                                                                       Sub II LLC
                                                                                       Acquisition Sub I                                               LLC           Milwaukee LLC         Texas LLC                                Services LLC
                                                                           LLC                            Pittsburgh LLC
                                                                                              LLC)
        Case Number                                 19-10999           19-10999            19-10991          19-11000          19-11001            19-11002            19-10993             19-11003              19-11004           19-11005

Receipts
     Operating Receipts                                        -                  -                 -             670,208          2,716,919             1,707,755            266,234                  140                    -                 -
     Other Receipts                                            -                  -              27,049               -                  -                     -                8,027                  -                      -             629,075
Total Receipts                                                 -                  -              27,049           670,208          2,716,919             1,707,755            274,261                  140                    -             629,075

Operating Disbursements
     Payroll & Taxes                                           -                  -                 -             269,913            851,282               592,462             64,953                   -                     -            1,221,126
     Insurance & Benefits                                      -                  -                 -              89,203            281,337               195,801             21,466                   -                     -              403,566
     Occupancy/Lease                                           -                  -                 -              14,134            134,978                83,530             55,222                   -                     -               83,370
     Other Operating                                           -                  -                 -              81,193            976,844               301,907              4,443                   -                     -              848,393
Total Operating Disbursements                                  -                  -                 -             454,442          2,244,441             1,173,700            146,084                   -                     -            2,556,454

Operating Cash Flows                                           -                  -              27,049           215,765           472,478                534,056            128,177                  140                    -           (1,927,379)

Restructuring Payments
     Professional Fees                                         -                  -                 -                 -                   -                    -                  -                     -                     -            2,560,734
     Critical Vendors                                          -                  -                 -                 -                   -                    -                  -                     -                     -                  -
     Utility/Vendor Deposits                                   -                  -                 -                 -                   -                    -                  -                     -                     -                  -
     Other Restructuring                                       -                  -                 -                 -                   -                    -                  -                     -                     -                  -
Total Restructuring Disbursements                              -                  -                 -                 -                   -                    -                  -                     -                     -            2,560,734
                                                               -                  -                 -                 -                   -                    -                  -                     -                     -                  -
Debt Service
     Letter of Credit Draw                                     -                  -                 -                 -                   -                    -                  -                    -                     -                  -
     Net Revolver Repayment/DIP Draw                           -                  -                 -                 -                   -                    -                  -                    -                     -           (1,216,984)
Total Debt Services                                            -                  -                 -                 -                   -                    -                  -                    -                     -           (1,216,984)

Total Disbursements                                            -                  -                 -            454,442          2,244,441             1,173,700            146,084                   -                     -            3,900,205


Book Cash Flow (3)                                             -                  -             27,049           215,765           472,478                534,056            128,177                   140                   -           (3,271,130)

Beginning Bank Cash                                            -                  -          9,200,018                -                   -                    -                  -                    -                     -           15,259,386
Ending Bank Cash (4)                                           -                  -          9,227,067                -                   -                    -                  -                    -                     -           14,160,896

May Disbursements                                              -                  -                 -            312,432          1,149,897               709,185            726,423                   -                     -            5,785,093
June Disbursements                                             -                  -          (8,993,539)         444,074          1,910,224               959,744            902,048                   -                     -            2,442,342
July Disbursements                                             -                  -                 -            436,180          2,276,915             1,189,293            688,614                   -                     -            1,259,623
August Disbursements                                           -                  -                 -             454,442         2,244,441             1,173,700            146,084                   -                     -            3,900,205
Total Disbursements                                            -                  -          (8,993,539)        1,647,128         7,581,477             4,031,921          2,463,169                   -                     -           13,387,262
MOR-1                                                                                         Case 19-10998-BLS        Doc 622      Filed 09/30/19     Page 3 of 14
Statement of Cash Flows (1) (2)
For the Period August 1, 2019 - August 31, 2019
(Unaudited)




                                                                          New LifeCare         New Pittsburgh                              New LifeCare             New LifeCare         New LifeCare                                  New LifeCare        New LifeCare
                                                  New LifeCare REIT 1                                                LifeCare Vascular                                                                        New San Antonio
                                Legal Entity                              Hospitals of           Specialty                               Hospitals of North      Hospitals of Chester Hospitals of Northern                          Hospitals of North     Hospitals of
                                                          LLC                                                           Services, LLC                                                                       Specialty Hospital LLC
                                                                        Mechanicsburg LLC       Hospital LLC                                Texas LLC                County LLC           Nevada LLC                                   Carolina LLC        Pittsburgh LLC

        Case Number                                    19-10997             19-10994             19-11006               19-11007             19-11008                 19-11009              19-11010              19-10992               19-11011            19-11012

Receipts
     Operating Receipts                                           -                    121                      55                  -                6,936,980                 28,718             2,199,951             2,035,567              2,110,668           1,405,457
     Other Receipts                                               -                    -                    -                       -                    8,972                    -                     391                10,483                  2,566              55,309
Total Receipts                                                    -                    121                      55                  -                6,945,952                 28,718             2,200,342             2,046,050              2,113,234           1,460,766

Operating Disbursements
     Payroll & Taxes                                              -                    -                    -                       -                2,328,565                98,987                821,536               762,586                754,580             919,993
     Insurance & Benefits                                         -                    -                    -                       -                  769,559                32,714                271,507               252,024                249,379             304,045
     Occupancy/Lease                                              -                175,210                  -                       -                  448,888                   -                  110,005               173,398                 92,128             116,196
     Other Operating                                              -                    -                    -                       -                1,869,597               295,644                217,856             1,298,350                525,324             784,325
Total Operating Disbursements                                     -                175,210                  -                       -                5,416,609               427,345              1,420,904             2,486,359              1,621,410           2,124,559

Operating Cash Flows                                              -               (175,089)                     55                  -                1,529,343               (398,627)              779,437              (440,308)               491,824            (663,793)

Restructuring Payments
     Professional Fees                                            -                    -                    -                       -                      -                      -                     -                     -                      -                      -
     Critical Vendors                                             -                    -                    -                       -                      -                      -                     -                     -                      -                      -
     Utility/Vendor Deposits                                      -                    -                    -                       -                      -                      -                     -                     -                      -                      -
     Other Restructuring                                          -                    -                    -                       -                      -                      -                     -                     -                      -                      -
Total Restructuring Disbursements                                 -                    -                    -                       -                      -                      -                     -                     -                      -                      -
                                                                  -                    -                    -                       -                      -                      -                     -                     -                      -                      -
Debt Service
     Letter of Credit Draw                                        -                    -                    -                       -                     -                      -                     -                      -                     -                   -
     Net Revolver Repayment/DIP Draw                              -                    -                    -                       -                     -                      -                     -                      -                     -                   -
Total Debt Services                                               -                    -                    -                       -                     -                      -                     -                      -                     -                   -

Total Disbursements                                               -               175,210                   -                       -             5,416,609                  427,345             1,420,904             2,486,359              1,621,410           2,124,559


Book Cash Flow (3)                                                -              (175,089)                  55                      -             1,529,343                 (398,627)              779,437              (440,308)               491,824            (663,793)

Beginning Bank Cash                                               -                    -                    -                       -                     -                      -                     -                      -                   2,740             113,499
Ending Bank Cash (4)                                              -                    -                    -                       -                     -                      -                     -                      -                     174              49,006

May Disbursements                                                 -                   -                     -                       -             3,228,331                  577,927             1,031,568             1,204,245                986,750           1,450,724
June Disbursements                                                -               350,420                   -                       -             5,677,581                  793,438             1,178,087             2,483,869              1,415,582           2,069,215
July Disbursements                                                -               175,210                   -                       -             5,565,339                  562,940             1,308,013             2,559,963              1,627,421           2,119,333
August Disbursements                                              -               175,210                   -                       -             5,416,609                  427,345             1,420,904             2,486,359              1,621,410           2,124,559
Total Disbursements                                               -               700,841                   -                       -            19,887,861                2,361,651             4,938,573             8,734,435              5,651,164           7,763,830
MOR-1                                                                                          Case 19-10998-BLS        Doc 622     Filed 09/30/19     Page 4 of 14
Statement of Cash Flows (1) (2)
For the Period August 1, 2019 - August 31, 2019
(Unaudited)




                                                    New NextCare                                                                           New LifeCare           New LifeCare
                                                                        Hospital Acquisition   LifeCare Pharmacy     New LifeCare REIT
                                Legal Entity      Specialty Hospital of                                                                      Hospitals              Hospitals        Total
                                                                              MI LLC               Services LLC            2 LLC
                                                      Denver LLC                                                                           at Tenaya LLC         of Sarasota LLC

        Case Number                                    19-11013              19-10999              19-11015              19-11016            19-10995              19-10996

Receipts
     Operating Receipts                                      5,239,926                   -                    -                     -                3,696,986           1,539,956    30,555,640
     Other Receipts                                              4,132                   -                    -                     -                    3,726               2,777       752,507
Total Receipts                                               5,244,058                   -                    -                     -                3,700,712           1,542,733    31,308,148

Operating Disbursements
     Payroll & Taxes                                           858,257                   -                 62,897                   -                1,057,644             761,911    11,426,692
     Insurance & Benefits                                      283,642                   -                 20,787                   -                  349,537             251,801     3,776,368
     Occupancy/Lease                                           279,225                   -                    -                     -                  233,614             219,013     2,218,909
     Other Operating                                           751,815                   -                    -                     -                1,081,801             241,823     9,279,315
Total Operating Disbursements                                2,172,939                   -                 83,684                   -                2,722,597           1,474,548    26,701,285

Operating Cash Flows                                         3,071,119                   -                (83,684)                  -                 978,116               68,185     4,606,863

Restructuring Payments
     Professional Fees                                             -                     -                    -                     -                      -                   -       2,560,734
     Critical Vendors                                              -                     -                    -                     -                      -                   -             -
     Utility/Vendor Deposits                                       -                     -                    -                     -                      -                   -             -
     Other Restructuring                                           -                     -                    -                     -                      -                   -             -
Total Restructuring Disbursements                                  -                     -                    -                     -                      -                   -       2,560,734
                                                                   -                     -                                          -                      -                   -
Debt Service
     Letter of Credit Draw                                        -                     -                     -                     -                      -                   -            -
     Net Revolver Repayment/DIP Draw                              -                     -                     -                     -                      -                   -     (1,216,984)
Total Debt Services                                               -                     -                     -                     -                      -                   -     (1,216,984)

Total Disbursements                                         2,172,939                   -                 83,684                    -            2,722,597              1,474,548    28,045,035
                                                                                                                                                                                            -
                                                                                                                                                                                            -
Book Cash Flow (3)                                          3,071,119                   -                (83,684)                   -                978,116               68,185     3,263,112
                                                                                                                                                                                            -
Beginning Bank Cash                                               -                     -                     -                     -                      -                   -     24,575,643
Ending Bank Cash (4)                                              -                     -                     -                     -                      -                   -     23,437,144

May Disbursements                                           1,361,591                   -                 86,238                    -            1,579,501                939,185    21,129,091
June Disbursements                                          2,400,103                   -                 90,504                    -            2,760,361              1,718,777    18,602,830
July Disbursements                                          2,207,032                   -                 77,623                    -            2,742,440              1,454,909    26,250,847
August Disbursements                                        2,172,939                   -                 83,684                    -            2,722,597              1,474,548    28,045,035
Total Disbursements                                         8,141,665                   -                338,048                    -            9,804,898              5,587,418    94,027,804
                                                                              Case 19-10998-BLS         Doc 622      Filed 09/30/19     Page 5 of 14




                                                                                                              MOR-1a
                                                                                                       Bank Account Balance
                                                                                                       As of August 31, 2019
                                                                                                            (Unaudited)

Bank Statements
The Debtors affrim that bank statements for all open and active bank accounts are retained by the Debtors. The Debtors affirm that no bank accounts were closed during the current reporting period.


                              Debtor Name                             Name of Institution                           Type of Account                          Last 4 digits of account number     Current Value of Debtor's Interest
New LifeCare Management Services, LLC                                JPMorgan Chase         Main Operating Account                                                                       2163                         $6,962,810.93
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                          4298                            $59,221.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                          8806                              $9,286.00
New LifeCare Hospitals of Pittsburgh LLC                             Citizens               Cafeteria/Misc Check Deposit Account                                                         5077                            $49,005.88
New LifeCare Management Services, LLC                                CapitalOne             Lockbox Concentration Account                                                                3109                           $789,462.08
New LifeCare Hospitals of North Carolina LLC                         PNC                    Cafeteria/Misc Check Deposit Account                                                         1859                                $174.08
New LifeCare Management Services, LLC                                JPMorgan Chase         Controlled Disbursement Account                                                              7687                                  $0.48
New LifeCare Management Services, LLC                                JPMorgan Chase         Payroll Account                                                                              4895                                  $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Utility Deposit Account                                                                      0523                           $200,000.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Professional Fees Account                                                                    0515                         $6,140,116.43
Hospital Acquisition MI, LLC                                         JPMorgan Chase         Fund Account                                                                                 0307                                  $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                          4280                                  $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                          4413                                  $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                          4405                                  $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                          2118                                  $0.00
New LifeCare Management Services, LLC                                JPMorgan Chase         Receivables Account                                                                          8057                                  $0.00
New LifeCare Hospitals of Mechanicsburg LLC                          Citizens               Cafeteria/Misc Check Deposit Account                                                         4400                                  $0.00
Hospital Acquisitions, LLC                                           CapitalOne             Collateral Account                                                                           0359                                  $0.00
New LifeCare Management Services, LLC                                CapitalOne             Operating Account                                                                            3106                                  $0.00
LifeCare Holdings, LLC (f/k/a Hospital Acquisition Sub I LLC)        CapitalOne             Letters of Credit Account                                                                    6187                         $9,227,067.28
LifeCare Behaviorial Health Hospital of Pittsburgh LLC               N/A
New LifeCare Hospitals at Tenaya LLC                                 N/A
New LifeCare Hospitals LLC                                           N/A
New LifeCare Hospitals of Chester County LLC                         N/A
New LifeCare Hospitals of Dayton LLC                                 N/A
New LifeCare Hospitals of Milwaukee LLC                              N/A
New LifeCare Hospitals of North Louisiana LLC                        N/A
New LifeCare Hospitals of North Texas LLC                            N/A
New LifeCare Hospitals of Northern Nevada LLC                        N/A
New LifeCare Hospitals of Sarasota LLC                               N/A
New LifeCare Hospitals of South Texas LLC                            N/A
New NextCare Speciality Hospital of Denver LLC                       N/A
New Pittsburgh Specialty Hospital LLC                                N/A
New San Antonio Specialty Hospital LLC                               N/A
Hospital Acquisition Intermediate Sub LLC                            N/A
Hospital Acquisition Sub II LLC                                      N/A
New LifeCare REIT 1 LLC                                              N/A
LifeCare Vascular Services, LC                                       N/A
LifeCare Pharmacy Services LLC                                       N/A
New LifeCare REIT 2 LLC                                              N/A




                                                                                                               5 of 14
                                                           Case 19-10998-BLS          Doc 622      Filed 09/30/19      Page 6 of 14

                                                         Schedule A/B: Part 1, Question 3 - Checking, savings or other financial accounts




                                                                                            MOR-1B
                                                                               Schedule of Professional Fees Paid

                                                                                                                           Amount Paid in August 2019                             Case To Date

                     Professional               Role in Case             Period Covered     Payment Date               Fees           Expenses          Total           Fees          Expenses       Total
Berkley Research Group                                                  N/A                N/A                  $             -   $          -   $            -     $         -   $          -   $         -
Akin Gump Strauss Hauer & Feld LLP    Company's outside counsel         Various                   8/19/2019             1,213,753            -          1,213,753       1,213,753            -       1,213,753
Young Conaway Stargatt & Taylor LLP   Company's outside counsel         Various                   8/19/2019               211,822            -            211,822         211,822            -         211,822
Houlihan Lokey Capital, Inc.          Bankruptcy Advisor                Various                   8/20/2019               109,920            -            109,920         109,920            -         109,920
Perkins Coie                                                            N/A                N/A                                -              -                -               -              -             -
Prime Clerk                           Bankruptcy Agent                  Various                   8/19/2019               253,363            -            253,363         253,363            -         253,363
                                                                                                        Total   $       1,788,857 $          -   $      1,788,857   $   1,788,857 $          -   $   1,788,857




                                                                                             6 of 14
MOR-2                                                                                      Case 19-10998-BLS        Doc 622     Filed 09/30/19      Page 7 of 14
Statement of Operations (1)
For the Period August 1, 2019 - August 31, 2019
(Unaudited)
                                                                                     LifeCare Holdings
                                                                         Hospital                          LifeCare
                                                                                         LLC (f/k/a                                            New LifeCare         New LifeCare          New LifeCare                                 New LifeCare
                                                     Hospital          Acquisition                     Behavioral Health   New LifeCare                                                                         Hospital Acquisition
                             Legal Entity                                                 Hospital                                           Hospitals of Dayton     Hospitals of       Hospitals of South                             Management
                                                  Acquisition LLC   Intermediate Sub                      Hospital of      Hospitals LLC                                                                            Sub II LLC
                                                                                     Acquisition Sub I                                               LLC            Milwaukee LLC          Texas LLC                                   Services LLC
                                                                           LLC                          Pittsburgh LLC
                                                                                            LLC)
                             Case Number            19-10999            19-10999         19-10991          19-11000          19-11001             19-11002            19-10993              19-11003                 19-11004           19-11005

Revenues
    Medicare                                                   -                 -                 -            352,633         1,427,490                567,332              (4,345)                   -                       -                  -
    Medicare Replacement                                       -                 -                 -            232,858           480,315                206,139              (5,450)                   -                       -                  -
    Medicaid                                                   -                 -                 -                -                 -                  112,520             (63,450)                   -                       -                  -
    Commercial                                                 -                 -                 -            117,994           310,014                372,737              43,826                    -                       -                  -
       Patient revenue                                         -                 -                 -            703,485         2,217,819              1,258,728             (29,419)                   -                       -                  -
    Management fee revenue (related party)                     -                 -                 -                -                 -                      -                   -                      -                       -            6,693,771
    Other revenues                                             -                 -                 -                -                 -                      -                 8,027                    -                       -                2,571
         Total Revenues                                        -                 -                 -            703,485         2,217,819              1,258,728             (21,392)                   -                       -            6,696,342

Expenses
  Staffing
    Salaries & wages                                           -                 -                 -            315,464           968,327                647,344             77,347                     -                       -            1,192,594
    Benefits                                                   -                 -                 -             44,853           146,701                113,873             59,188                         4                   -              168,809
    Contract labor                                             -                 -                 -              3,772             1,199                 20,000                -                       -                       -              126,854
        Total staffing costs                                   -                 -                 -            364,089         1,116,227                781,217            136,535                         4                   -            1,488,257
    Purchased services                                         -                 -                 -             23,555           194,907                421,466             (1,826)                    -                       -              109,947
    Medical supplies                                           -                 -                 -              2,466            47,580                 88,149               (960)                    -                       -              273,959
    Drug cost                                                  -                 -                 -                568           256,328                 85,635            (11,100)                   (221)                    -                  -
    Physician fees                                             -                 -                 -             44,830            (5,828)                16,615                -                       -                       -                  -
    Equipment rent                                             -                 -                 -              7,712            41,023                 46,820              5,939                     -                       -                8,608
        Total core operating costs                             -                 -                 -            443,220         1,650,237              1,439,902            128,588                    (217)                    -            1,880,771
                                                               -                 -                 -                -                 -                      -                  -                       -                       -                  -
  Other operating expenses
    Insurance expense                                          -                 -                -              32,812            43,344                 16,779                -                      -                        -               24,704
    Provision for bad debt                                     -                 -                -               8,800            27,186                 18,213               (500)                   -                        -                  -
    Property taxes                                             -                 -                -                 -               9,069                    -               45,482                    -                        -                3,812
    Other operating                                            -                 -             45,000            58,872          (244,172)               131,806             (1,072)                   123                      -            4,701,629
       Total other operating                                   --                --            45,000
                                                                                                  -             100,484
                                                                                                                    -            (164,573)
                                                                                                                                      -                  166,798
                                                                                                                                                             -               43,910
                                                                                                                                                                                -                      123
                                                                                                                                                                                                       -                        --           4,730,145
                                                                                                                                                                                                                                                   -
        Total core and other operating                         -                 -              45,000          543,704         1,485,664              1,606,700             172,498                    (94)                    -            6,610,916
                                                               -                 -                 -                -                 -                      -                   -                      -                       -                  -
        EBITDARM                                               -                 -             (45,000)         159,781           732,155               (347,972)           (193,890)                     94                    -               85,426
                                                               -                 -                 -                -                 -                      -                   -                      -                       -                  -
     Facility rent                                             -                 -                 -             13,723           134,978                 83,530              50,617                    -                       -               82,976
                                                               -                 -                 -                -                 -                      -                   -                      -                       -                  -
        EBITDAM                                                -                 -             (45,000)         146,058           597,177               (431,502)           (244,507)                     94                    -                2,450
                                                               -                 -                 -                -                 -                      -                   -                      -                       -                  -
     Management fees                                           --                --                --           195,362
                                                                                                                    -             558,356
                                                                                                                                      -                  342,963
                                                                                                                                                             -                (1,618)
                                                                                                                                                                                 -                      --                      --                 --
        EBITDA                                                 -                 -             (45,000)         (49,304)           38,821               (774,465)           (242,889)                    94                     -                2,450
                                                               -                 -                 -                -                 -                      -                   -                      -                       -                  -
     Depreciation                                              -                 -                 -              8,746            (3,466)                15,235              15,971                    -                       -               50,303
     Amortization                                              -                 -                 -                -                 -                      -                   -                      -                       -                  -
     (Gain)/loss - other                                       -                 -                 -                -                 -                      -                   -                      -                       -                  -
     (Earnings)/loss on inv. in subs                           -                 -           5,595,008              -                 -                      -                   -                      -                       -                  -
     Interest expense                                          -                 -           3,189,160              -                 -                      -                   -                      -                       -                  -
     Interest income                                           -                 -                 -                (80)             (139)                   -                  (372)                   -                       -                  -
                                                               -                 -                 -                -                 -                      -                   -                      -                       -                  -
        EBT                                                    -                 -          (8,829,168)         (57,970)           42,426               (789,700)           (258,488)                    94                     -              (47,853)
                                                               -                 -                 -                -                 -                      -                   -                      -                       -                  -
     Current income taxes                                      -                 -          (2,903,833)             -                 -                      -                   -                      -                       -                  -
     Deferred income taxes                                     -                 -                 -                -                 -                      -                   -                      -                       -                  -
                                                               -                 -                 -                -                 -                      -                   -                      -                       -                  -
Net Income (Loss)                                              -                 -          (5,925,335)         (57,970)           42,426               (789,700)           (258,488)                    94                     -              (47,853)
MOR-2                                                                                          Case 19-10998-BLS        Doc 622     Filed 09/30/19     Page 8 of 14
Statement of Operations (1)
For the Period August 1, 2019 - August 31, 2019
(Unaudited)
                                                                                                                                                                                           New LifeCare
                                                                          New LifeCare           New Pittsburgh                             New LifeCare            New LifeCare                               New San Antonio          New LifeCare        New LifeCare
                                                  New LifeCare REIT 1                                                 LifeCare Vascular                                                     Hospitals of
                             Legal Entity                                 Hospitals of             Specialty                              Hospitals of North     Hospitals of Chester                          Specialty Hospital     Hospitals of North     Hospitals of
                                                          LLC                                                            Services, LLC                                                    Northern Nevada
                                                                        Mechanicsburg LLC         Hospital LLC                               Texas LLC               County LLC                                       LLC               Carolina LLC        Pittsburgh LLC
                                                                                                                                                                                                LLC
                             Case Number               19-10997             19-10994               19-11006              19-11007             19-11008                19-11009               19-11010              19-10992               19-11011            19-11012

Revenues
    Medicare                                                      -                    1,609                    -                    -               2,670,932                (14,889)              865,930                932,886              1,110,087             298,430
    Medicare Replacement                                          -                      -                      -                    -                 989,495                    -                 285,979                 99,170                145,329             356,026
    Medicaid                                                      -                      -                      -                    -                     -                      -                  91,500                    -                      -                   -
    Commercial                                                    -                      -                      -                    -               2,753,382                   (143)              511,705                902,989                655,598             436,843
       Patient revenue                                            -                    1,609                    -                    -               6,413,809                (15,032)            1,755,114              1,935,045              1,911,014           1,091,299
    Management fee revenue (related party)                        -                      -                      -                    -                     -                      -                     -                      -                      -                   -
    Other revenues                                            876,870                    -                      -                    -                   8,971                    -                     391                 10,483                  1,144              20,934
         Total Revenues                                       876,870                  1,609                    -                    -               6,422,780                (15,032)            1,755,505              1,945,528              1,912,158           1,112,233

Expenses
  Staffing
    Salaries & wages                                              -                    -                       -                     -               2,738,422               115,924                943,394                912,026               695,302            1,038,970
    Benefits                                                      -                 (2,760)                     46                   -                 447,343                (7,965)               140,750                166,723               158,484              180,213
    Contract labor                                                -                    -                       -                     -                  94,861                   -                    8,917                  3,836                   -                    -
        Total staffing costs                                      -                 (2,760)                     46                   -               3,280,626               107,959              1,093,061              1,082,585               853,786            1,219,183
    Purchased services                                            -                (28,638)                    -                     -                 490,127                     3                204,540                127,530               (46,096)             140,531
    Medical supplies                                              -                    -                       288                   -                 292,475                   -                   66,318                 90,350                80,036               56,187
    Drug cost                                                     -                    182                     -                     -                  57,908                (1,708)                73,746                 78,529                89,662               65,398
    Physician fees                                                -                    -                       -                     -                 184,055                   -                   34,525                 56,176                (3,099)               9,775
    Equipment rent                                                -                  2,138                     -                     -                 149,983                 2,473                 37,019                 46,496                12,958               60,442
        Total core operating costs                                -                (29,078)                    334                   -               4,455,174               108,727              1,509,209              1,481,666               987,247            1,551,516
                                                                  -                    -                                             -                     -                     -                      -                      -                     -                    -
  Other operating expenses
    Insurance expense                                             -                    -                        -                    -                 99,774                      -                29,230                 35,112                 27,982              72,604
    Provision for bad debt                                        -                    -                        -                    -                 95,332                     (167)             24,735                 29,412                 26,922              16,748
    Property taxes                                                -                  6,168                      -                    -                 80,436                      -                 6,084                 47,144                  2,100              43,615
    Other operating                                               -                 (1,407)                   6,701                  -                542,544                    3,452             112,275                120,595                 21,332              97,426
       Total other operating                                      --                 4,761
                                                                                       -                      6,701
                                                                                                                -                    --               818,086
                                                                                                                                                          -                      3,285
                                                                                                                                                                                   -               172,324
                                                                                                                                                                                                       -                  232,263
                                                                                                                                                                                                                              -                   78,336
                                                                                                                                                                                                                                                     -               230,393
                                                                                                                                                                                                                                                                         -
        Total core and other operating                            -                (24,317)                 7,035                    -               5,273,260               112,012              1,681,533              1,713,929              1,065,583           1,781,909
                                                                  -                    -                      -                      -                     -                     -                      -                      -                      -                   -
        EBITDARM                                              876,870               25,926                 (7,035)                   -               1,149,520              (127,044)                73,972                231,599                846,575            (669,676)
                                                                  -                    -                                             -                     -                     -                      -                      -                      -                   -
     Facility rent                                            876,870              175,210                      -                    -                 528,286                   -                  110,005                173,398                 92,128             126,344
                                                                  -                    -                                             -                     -                     -                      -                      -                      -                   -
        EBITDAM                                                   -               (149,284)                (7,035)                   -                 621,234              (127,044)               (36,033)                58,201                754,447            (796,020)
                                                                  -                    -                      -                      -                     -                     -                      -                      -                      -                   -
     Management fees                                              --                   --                     --                     --              1,657,173
                                                                                                                                                           -                    (827)
                                                                                                                                                                                 -                  505,596
                                                                                                                                                                                                        -                  575,824
                                                                                                                                                                                                                               -                  527,895
                                                                                                                                                                                                                                                      -               427,690
                                                                                                                                                                                                                                                                          -
        EBITDA                                                    -               (149,284)                (7,035)                   -             (1,035,939)              (126,217)              (541,629)              (517,623)              226,552           (1,223,710)
                                                                  -                    -                      -                      -                    -                      -                      -                      -                     -                    -
     Depreciation                                                 -                 (1,027)                   -                      -                 70,835                    (59)                11,600                 36,216                18,718               31,070
     Amortization                                                 -                    -                      -                      -                    -                      -                      -                      -                     -                    -
     (Gain)/loss - other                                          -                    -                      -                      -                    -                      -                      -                      -                     -                    -
     (Earnings)/loss on inv. in subs                              -                    -                      -                      -                    -                      -                      -                      -                     -                    -
     Interest expense                                             -                    -                      -                      -                    537                    -                      -                      -                     -                    -
     Interest income                                              -                    -                      -                      -                 (2,146)                   -                     (713)                  (109)                 (232)                (220)
                                                                  -                    -                      -                      -                    -                      -                      -                      -                     -                    -
        EBT                                                       -               (148,257)                (7,035)                   -             (1,105,165)              (126,158)              (552,516)              (553,730)              208,066           (1,254,560)
                                                                  -                    -                      -                      -                    -                      -                      -                      -                     -                    -
     Current income taxes                                         -                    -                      -                      -                    -                      -                      -                      -                     -                    -
     Deferred income taxes                                        -                    -                      -                      -                    -                      -                      -                      -                     -                    -
                                                                  -                    -                      -                      -                    -                      -                      -                      -                     -                    -
Net Income (Loss)                                                 -               (148,257)                (7,035)                   -             (1,105,165)              (126,158)              (552,516)              (553,730)              208,066           (1,254,560)
MOR-2                                                                                          Case 19-10998-BLS         Doc 622      Filed 09/30/19     Page 9 of 14
Statement of Operations (1)
For the Period August 1, 2019 - August 31, 2019
(Unaudited)

                                                    New NextCare                                                                             New LifeCare           New LifeCare
                                                                        Hospital Acquisition    LifeCare Pharmacy      New LifeCare REIT
                             Legal Entity         Specialty Hospital of                                                                        Hospitals              Hospitals
                                                                              MI LLC                Services LLC             2 LLC
                                                      Denver LLC                                                                             at Tenaya LLC         of Sarasota LLC

                             Case Number               19-11013              19-10999               19-11015               19-11016            19-10995              19-10996

Revenues
    Medicare                                                   828,493                  -                        -                    -                1,267,684             874,768
    Medicare Replacement                                       139,437                  -                        -                    -                  121,398             193,219
    Medicaid                                                   437,407                  -                        -                    -                  200,922                 -
    Commercial                                               2,051,009                  -                        -                    -                  705,639             360,634
       Patient revenue                                       3,456,346                  -                        -                    -                2,295,643           1,428,621
    Management fee revenue (related party)                         -                    -                        -                    -                      -                   -
    Other revenues                                               4,132                  -                        -                195,342                  3,726               2,777
         Total Revenues                                      3,460,478                  -                        -                195,342              2,299,369           1,431,398

Expenses
  Staffing
    Salaries & wages                                           990,496                  -                      2,369                  -                1,043,722             827,205
    Benefits                                                   139,835                  -                      2,713                  -                  187,460             135,852
    Contract labor                                              43,206                  -                        -                    -                   14,367               1,161
        Total staffing costs                                 1,173,537                  -                      5,082                  -                1,245,549             964,218
    Purchased services                                          94,821                  -                        -                    -                  252,803              55,088
    Medical supplies                                            90,231                  -                        -                    -                  147,107              98,588
    Drug cost                                                   82,085                  -                        -                    -                   83,707              85,133
    Physician fees                                              96,716                  -                        -                    -                   44,699              17,842
    Equipment rent                                              85,464                  -                        -                    -                   80,779              27,937
        Total core operating costs                           1,622,854                  -                      5,082                  -                1,854,644           1,248,806
                                                                   -                    -                        -                    -                      -                   -
  Other operating expenses
    Insurance expense                                          51,972                   -                        29                   -                  40,599               40,968
    Provision for bad debt                                     60,416                   -                       -                     -                  33,411               18,961
    Property taxes                                              2,621                   -                       -                     -                   7,857               24,263
    Other operating                                            69,930                   -                       119                   -                 115,774              154,256
       Total other operating                                  184,939
                                                                  -                     --                      148
                                                                                                                -                     --                197,641
                                                                                                                                                            -                238,448
                                                                                                                                                                                 -
        Total core and other operating                       1,807,793                  -                    5,230                    -                2,052,285           1,487,254
                                                                   -                    -                      -                      -                      -                   -
        EBITDARM                                             1,652,685                  -                   (5,230)               195,342                247,084             (55,856)
                                                                   -                    -                      -                      -                      -                   -
     Facility rent                                             268,521                  -                      -                  195,342                233,614             219,013
                                                                   -                    -                      -                      -                      -                   -
        EBITDAM                                              1,384,164                  -                   (5,230)                   -                   13,470            (274,869)
                                                                   -                    -                      -                      -                      -                   -
     Management fees                                           728,452
                                                                   -                    --                     --                     --                 709,557
                                                                                                                                                             -               422,866
                                                                                                                                                                                 -
        EBITDA                                                655,712                   -                   (5,230)                   -                (696,087)            (697,735)
                                                                  -                     -                      -                      -                     -                    -
     Depreciation                                              17,186                   -                      -                      -                  30,244               19,225
     Amortization                                                 -                     -                      -                      -                     -                    -
     (Gain)/loss - other                                          -                     -                      -                      -                     -                    -
     (Earnings)/loss on inv. in subs                              -                     -                      -                      -                     -                    -
     Interest expense                                             -                     -                      -                      -                     -                    -
     Interest income                                                (3)                 -                      -                      -                    (132)                (283)
                                                                  -                     -                      -                      -                     -                    -
        EBT                                                   638,529                   -                   (5,230)                   -                (726,199)            (716,677)
                                                                  -                     -                      -                      -                     -                    -
     Current income taxes                                         -                     -                      -                      -                     -                    -
     Deferred income taxes                                        -                     -                      -                      -                     -                    -
                                                                  -                     -                      -                      -                     -                    -
Net Income (Loss)                                             638,529                   -                   (5,230)                   -                (726,199)            (716,677)
MOR-3                                                                                                     Case 19-10998-BLS            Doc 622     Filed 09/30/19        Page 10 of 14
Balance Sheet (1)
As of August 31, 2019
(Unaudited)


                                                                                               LifeCare Holdings
                                                                                   Hospital                          LifeCare
                                                                                                   LLC (f/k/a                                                  New LifeCare           New LifeCare            New LifeCare                                    New LifeCare
                                                           Hospital              Acquisition                     Behavioral Health      New LifeCare                                                                                 Hospital Acquisition                            New LifeCare REIT 1
                           Legal Entity                                                             Hospital                                                 Hospitals of Dayton       Hospitals of         Hospitals of South                                Management
                                                        Acquisition LLC       Intermediate Sub                      Hospital of         Hospitals LLC                                                                                    Sub II LLC                                          LLC
                                                                                               Acquisition Sub I                                                     LLC              Milwaukee LLC            Texas LLC                                      Services LLC
                                                                                     LLC                          Pittsburgh LLC
                                                                                                      LLC)
                           Case Number                    19-10999                19-10999         19-10991          19-11000            19-11001                19-11002               19-10993                19-11003                  19-11004             19-11005                   19-10997
                                   Assets

    Cash and cash equivalents                                             -                    -               -           552,344            1,197,964                 1,472,090               220,306                     115                           -         (9,202,500)                        -
    Accounts receivable, net                                              -                    -      (1,849,297)        1,917,031            4,561,186                 2,938,652               (32,012)                329,940                           -                  -                         -
    Due from/(to) related parties (2)                                     -                    -     158,344,753        (3,660,885)         (12,328,052)               (6,309,885)          (17,417,710)            (13,882,812)                          -         41,882,154                  (950,300)
    Due from/(to) third party payors                                      -                    -               -           175,311           (2,326,291)                   74,228                98,482                  43,683                           -             23,329                         -
    Deferred Taxes, net                                                   -                    -              (0)                -                    -                         -                     -                       -                           -                  -                         -
    Inventory                                                             -                    -               -             8,276              375,572                   185,528                55,178                       -                           -                  -                         -
    Prepaid expenses and other current assets                             -                    -              (0)           13,702              162,692                   314,314              (189,792)                      -                           -          3,791,171                   950,300
       Total current assets                                          -                     -         156,495,455          (994,222)          (8,356,930)               (1,325,073)          (17,265,547)            (13,509,074)                      -             36,494,153                       -

    Land                                                                  -                    -                 -               -                    -                         -                     -                          -                        -                  -                           -
    Building & improvements                                               -                    -                 -               -                    -                         -                     -                          -                        -                  -                           -
    Leasehold improvements                                                -                    -                 -       1,154,792              (28,543)                  539,061                32,477                          -                        -            194,890                           -
    Equipment                                                             -                    -                 -         288,165            1,040,163                 1,573,142             1,633,428                          -                        -          5,788,643                           -
    Construction in progress                                              -                    -                 -               -                    -                         -                     -                          -                        -                  -                           -
    Accumulated depreciation                                              -                    -                 -        (404,973)            (484,095)               (1,387,814)           (1,320,310)                         -                        -         (4,578,193)                          -
       Net property, plant and equipment                             -                     -                 -           1,037,984              527,525                   724,389               345,595                     -                         -              1,405,339                       -

    Investment in subsidiary                                         -                     -         (12,309,859)              -                     -                        -                     -                       -                         -                      -                       -
    Goodwill                                                              -                    -               -                   -                  -                        -                     -                           -                        -                  -                           -
    Other intangibles, net of accum. amortization                         -                    -               -                   -          5,894,821                5,261,007             2,436,766                           -                        -                  -                           -
    Other assets                                                          -                    -       9,019,290                   -              8,425                        -                     -                           -                        -          3,346,863                           -
       Total Assets                                                  -                     -         153,204,886           43,761            (1,926,159)               4,660,323            (14,483,186)            (13,509,074)                      -             41,246,355                       -

                            Liabilities & Equity
    Current liabilities not subject to compromise (3)
    Post-petition accounts payable                                   -                     -                 -                 -                     -                        -                     -                       -                         -              5,380,910                       -
    Accrued expenses                                                      -                    -      (9,254,804)         203,463             1,166,581                1,353,661             1,309,793                   20,630                           -         10,166,375                           -
    Accrued salaries, wages and benefits                                  -                    -         249,336          193,655             1,134,315                  348,344               130,083                  109,510                           -          2,967,257                           -

    Current liabilities subject to compromise
    Pre-petition accounts payable                                         -                    -                 -                 -                     -                        -                     -                        -                        -         21,265,964                           -
    Current portion of LTD                                                -                    -      37,499,186                   -                     -                        -                     -                        -                        -                  -                           -
       Total current liabilities                                     -                     -          28,493,718          397,118             2,300,896                1,702,005             1,439,876                  130,140                       -             39,780,506                       -

    Long-term liabilities not subject to compromise
    Long-term debt, less current portion                                  -                    -                 -                 -                     -                        -                     -                        -                        -                      -                       -
    Other non-current liabilties                                          -                    -       3,867,578          140,499                343,224                 239,787               327,393                           -                        -           690,724                            -
    Long-term liabilities subject to compromise
    Long-term debt, less current portion                                  -                    -     148,923,694                   -                     -                        -                     -                        -                        -                      -                       -
       Total liabilities                                             -                     -         181,284,991          537,617             2,644,120                1,941,792             1,767,269                  130,140                       -             40,471,230                       -
    Common stock                                                          -                    -                 -                 -                     -                        -                     -                        -                        -                      -                       -
    Additional paid-in-capital                                            -                    -      85,506,792                   -                     -                        -                     -                        -                        -                      -                       -
    Partners' and Members' equity                                         -                    -                 -                 -                     -                        -                     -                        -                        -                      -                       -
    Accumulated earnings                                                  -                    -    (113,586,897)         (493,856)          (4,570,279)               2,718,530            (16,250,455)            (13,639,214)                          -           775,125                            -
    Treasury stock                                                        -                    -                 -                 -                     -                        -                     -                        -                        -                      -                       -
       Total equity                                                  -                     -         (28,080,105)         (493,856)          (4,570,279)               2,718,530            (16,250,455)            (13,639,214)                      -               775,125                        -

       Total Liabilities and Equity                                  -                     -         153,204,886           43,761            (1,926,159)               4,660,323            (14,483,186)            (13,509,074)                      -             41,246,355                       -
MOR-3                                                                                                   Case 19-10998-BLS            Doc 622           Filed 09/30/19       Page 11 of 14
Balance Sheet (1)
As of August 31, 2019
(Unaudited)




                                                          New LifeCare          New Pittsburgh                                  New LifeCare              New LifeCare         New LifeCare                                    New LifeCare           New LifeCare               New NextCare
                                                                                                      LifeCare Vascular                                                                             New San Antonio
                           Legal Entity                   Hospitals of            Specialty                                   Hospitals of North       Hospitals of Chester Hospitals of Northern                            Hospitals of North        Hospitals of            Specialty Hospital of
                                                                                                         Services, LLC                                                                            Specialty Hospital LLC
                                                        Mechanicsburg LLC        Hospital LLC                                    Texas LLC                 County LLC           Nevada LLC                                     Carolina LLC           Pittsburgh LLC               Denver LLC

                           Case Number                      19-10994              19-11006               19-11007                 19-11008                  19-11009               19-11010             19-10992                 19-11011               19-11012                    19-11013
                                   Assets

    Cash and cash equivalents                                         1,100                     45                        -             6,854,920                    27,693             1,836,663             1,701,470                1,890,786              1,902,687                   4,332,014
    Accounts receivable, net                                         33,626               121,899                         -            12,985,278                   146,234             3,686,029             5,240,695                7,777,411              7,171,414                   8,603,914
    Due from/(to) related parties (2)                           (17,437,943)          (13,025,053)                        -           (35,391,343)               (9,710,282)            7,930,369             2,323,784               13,781,544            (46,235,769)                   (898,403)
    Due from/(to) third party payors                                  4,982                88,572                         -             2,584,683                    44,258                  (187)              (16,100)                 146,105             (3,153,151)                     80,662
    Deferred Taxes, net                                                   -                      -                        -                     -                         -                     -                     -                        -                      -                           -
    Inventory                                                             -                      -                        -               703,215                    49,435               234,114               308,335                  203,059                266,283                     289,439
    Prepaid expenses and other current assets                             -                      -                        -               292,585                   (50,976)              132,037                45,377                  136,104                 77,396                     403,899
       Total current assets                                     (17,398,236)          (12,814,536)                   -                (11,970,661)               (9,493,638)           13,819,025             9,603,561               23,935,008            (39,971,140)                 12,811,525
                                                                                              -                                                                                                                                                                     -
    Land                                                                 -                       -                        -                     -                        -                      -                      -                       -                      -                            -
    Building & improvements                                              -                       -                        -                     -                        -                      -                      -                       -                      -                            -
    Leasehold improvements                                         100,750                       -                        -             3,393,376                        -                234,947              1,296,593                 961,754                850,966                      691,545
    Equipment                                                       45,204                       -                        -             8,327,532                   14,050              1,591,259              3,916,268               1,719,814              4,846,018                    2,945,474
    Construction in progress                                             -                       -                        -             4,133,345                        -                      -                      -                       -                      -                        6,115
    Accumulated depreciation                                       (50,481)                      -                        -            (6,362,231)                  (3,141)            (1,222,552)            (2,876,859)             (1,567,815)            (4,121,314)                  (2,649,620)
       Net property, plant and equipment                            95,473                    -                      -                  9,492,022                   10,909                603,654              2,336,003               1,113,753              1,575,670                      993,515

    Investment in subsidiary                                            -                     -                      -                        -                         -                       -                    -                       -                         -                         -
    Goodwill                                                             -                        -                       -                     -                         -                     -                     -                        -                      -                           -
    Other intangibles, net of accum. amortization                1,796,733                        -                       -            15,855,873                 1,613,217             8,628,608             8,753,945                3,984,673             11,526,412                   3,490,133
    Other assets                                                     1,500                        -                       -               281,724                   586,185                20,886                     -                        -                326,278                     194,682
       Total Assets                                             (15,504,530)          (12,814,536)                   -                 13,658,958                (7,283,328)           23,072,173            20,693,509               29,033,434            (26,542,780)                 17,489,855

                            Liabilities & Equity
    Current liabilities not subject to compromise (3)
    Post-petition accounts payable                                      -                     -                      -                        -                         -                       -                    -                       -                         -                         -
    Accrued expenses                                               118,014                   846                          -             3,656,596                  372,106                  752,636           2,367,307                1,359,237                215,400                   2,281,325
    Accrued salaries, wages and benefits                            (82,133)                      -                       -             2,445,445                  (135,803)                592,093             800,446                  756,338                866,294                     500,500

    Current liabilities subject to compromise
    Pre-petition accounts payable                                           -                     -                       -                        -                         -                      -                    -                        -                        -                         -
    Current portion of LTD                                                  -                     -                       -                        -                         -                      -                    -                        -                        -                         -
       Total current liabilities                                    35,881                   846                     -                  6,102,041                  236,303              1,344,729             3,167,753                2,115,575              1,081,694                   2,781,825

    Long-term liabilities not subject to compromise
    Long-term debt, less current portion                                    -                     -                       -                        -                         -                      -                    -                        -                        -                         -
    Other non-current liabilties                                            -                     -                       -             4,014,485                           (0)             330,677             387,188                  313,093              1,299,980                     436,212
    Long-term liabilities subject to compromise
    Long-term debt, less current portion                                    -                     -                       -                        -                         -                      -                    -                        -                        -                         -
       Total liabilities                                            35,881                   846                     -                 10,116,526                  236,303              1,675,406             3,554,940                2,428,668              2,381,674                   3,218,037
    Common stock                                                            -                     -                       -                        -                         -                      -                    -                        -                        -                         -
    Additional paid-in-capital                                              -                     -                       -                        -                         -                      -                    -                        -                        -                         -
    Partners' and Members' equity                                           -                     -                       -                        -                         -                      -                    -                        -                        -                         -
    Accumulated earnings                                        (15,540,411)          (12,815,382)                        -             3,542,432                (7,519,630)           21,396,767            17,138,568               26,604,766            (28,924,454)                 14,271,818
    Treasury stock                                                          -                     -                       -                        -                         -                      -                    -                        -                        -                         -
       Total equity                                             (15,540,411)          (12,815,382)                   -                  3,542,432                (7,519,630)           21,396,767            17,138,568               26,604,766            (28,924,454)                 14,271,818

       Total Liabilities and Equity                             (15,504,530)          (12,814,536)                   -                 13,658,958                (7,283,328)           23,072,173            20,693,509               29,033,434            (26,542,780)                 17,489,855
MOR-3                                                                                                       Case 19-10998-BLS          Doc 622            Filed 09/30/19       Page 12 of 14
Balance Sheet (1)
As of August 31, 2019
(Unaudited)




                                                                                                                                  New LifeCare               New LifeCare
                                                        Hospital Acquisition     LifeCare Pharmacy       New LifeCare REIT
                           Legal Entity                                                                                             Hospitals                  Hospitals               Total
                                                              MI LLC                 Services LLC              2 LLC
                                                                                                                                  at Tenaya LLC             of Sarasota LLC

                           Case Number                       19-10999                19-11015                19-11016               19-10995                   19-10996
                                   Assets

    Cash and cash equivalents                                              -                      -                       -               3,103,598                  1,360,529            17,251,824
    Accounts receivable, net                                               -                      -                       -               6,525,898                  3,987,222            64,145,119
    Due from/(to) related parties (2)                              7,935,655               (349,166)              1,664,654              (3,957,061)               (14,066,107)           38,242,141
    Due from/(to) third party payors                                       -                      -                       -                  75,815                    186,760            (1,868,859)
    Deferred Taxes, net                                                    -                      -                       -                       -                          -                    (0)
    Inventory                                                              -                362,808                       -                 279,634                    172,689             3,493,565
    Prepaid expenses and other current assets                         25,045                      -                 312,836                  45,044                     33,116             6,494,849
       Total current assets                                        7,960,700                 13,642               1,977,490               6,072,928                 (8,325,791)          127,758,638
                                                                                                -
    Land                                                                     -                    -                          -                    -                          -                     -
    Building & improvements                                                  -                    -                          -                    -                          -                     -
    Leasehold improvements                                                   -                    -                          -            1,090,560                    991,613            11,504,782
    Equipment                                                                -                    -                          -            2,897,485                  2,181,019            38,807,665
    Construction in progress                                                 -                    -                          -                    -                      8,639             4,148,099
    Accumulated depreciation                                                 -                    -                          -           (2,116,361)                (1,797,599)          (30,943,359)
       Net property, plant and equipment                                 -                      -                       -                 1,871,685                  1,383,673            23,517,188
                                                                                                                                                                                                 -
    Investment in subsidiary                                             -                      -                       -                         -                        -             (12,309,859)
    Goodwill                                                               -                         -                       -                   -                          -                      -
    Other intangibles, net of accum. amortization                          -                         -                       -           4,547,266                  6,249,992             80,039,446
    Other assets                                                   2,000,000                         -                       -              30,206                     57,539             15,873,578
                                                                                                                                                                                                 -
       Total Assets                                                9,960,700                 13,642               1,977,490             12,522,085                   (634,587)           234,878,990

                            Liabilities & Equity
    Current liabilities not subject to compromise (3)
    Post-petition accounts payable                                       -                      -                       -                         -                        -               5,380,910
    Accrued expenses                                                         -                       -                       -           1,850,047                    963,139             18,902,351
    Accrued salaries, wages and benefits                                     -               17,238                          -           1,002,310                    658,892             12,554,120

    Current liabilities subject to compromise
    Pre-petition accounts payable                                            -                       -                       -                        -                        -          21,265,964
    Current portion of LTD                                                   -                       -                       -                        -                        -          37,499,186
       Total current liabilities                                         -                   17,238                     -                2,852,357                  1,622,031             95,602,531

    Long-term liabilities not subject to compromise
    Long-term debt, less current portion                                     -                       -                       -                        -                        -                   -
    Other non-current liabilties                                             -                       -            1,977,490                431,457                    276,237             15,076,025
    Long-term liabilities subject to compromise
    Long-term debt, less current portion                                     -                       -                       -                        -                        -         148,923,694
       Total liabilities                                                 -                   17,238               1,977,490              3,283,814                  1,898,268            259,602,251
    Common stock                                                             -                       -                       -                        -                        -                   -
    Additional paid-in-capital                                               -                       -                       -                        -                        -          85,506,792
    Partners' and Members' equity                                            -                       -                       -                        -                        -                   -
    Accumulated earnings                                           9,960,700                 (3,596)                        (0)          9,238,271                  (2,532,856)         (110,230,052)
    Treasury stock                                                           -                       -                       -                        -                        -                   -
       Total equity                                                9,960,700                 (3,596)                        (0)          9,238,271                  (2,532,856)          (24,723,260)

       Total Liabilities and Equity                                9,960,700                 13,642               1,977,490             12,522,085                   (634,587)           234,878,990
                                             Case 19-10998-BLS          Doc 622      Filed 09/30/19      Page 13 of 14




                                                         MOR-4
                             Summary of Unpaid Postpetition Debts and Accounts Payable Aging
                                                 As of August 31, 2019
                                                      (Unaudited)
                                                     Consolidated

                                             Current                  0-30                    31-60               61-90        Over 90                Total
Accounts Payable                        $       2,217,449 $                  847,743 $                66,432 $        52,804 $ 2,196,483 $               5,380,910
Total Postpetition Debts                $       2,217,449 $                  847,743 $                66,432 $        52,804 $ 2,196,483 $               5,380,910

Note: Wages and payroll taxes payable excludes accrued and unpaid PTO.
Note: Unpaid rent amounts for period from bankruptcy filing through the end of the month of May are included in post petition Accounts Payable.

                                                          MOR-5
                                        Accounts Receivable Reconciliation and Aging
                                                   As of August 31, 2019
                                                        (Unaudited)
                                                       Consolidated

                                             Unbilled                 0-30                    31-60               61-90        Over 90                Total
Gross Accounts Receivables              $      16,369,783 $              21,947,991 $            8,278,935 $       5,051,760 $ 22,110,312 $             73,758,781
Allowance for Doubtful Accounts                                                                                                                         (9,613,662)
Net Accounts Receivable                                                                                                                           $     64,145,119




                                                                               13 of 14
                                     Case 19-10998-BLS         Doc 622     Filed 09/30/19   Page 14 of 14




                                                                    MOR-5a
                                                             DEBTOR QUESTIONNAIRE

                                                                                                            Yes   No
1. Have any assets been sold of transferred outside of the normal course of business
during this reporting period? If yes, please explain below.                                                       X
2. Have any funds been disbursed from any account other than debtor in possession
accounts during this reporting period? If yes, please provide explanation below.                                  X
3. Have all post petition tax returns been timely filed? If no, provide an explanation
below.                                                                                                       X
4. Are workers compensation, general liability and other necessary insurance
coverages in effect? If no, please provide an explanation below.                                             X
4. Has any bank account been opened during the reporting period? If yes, provide
documentation identifying the opened account(s). If an investment account has been
opened, provide the required documentation pursuant to the Delaware Local Rule 4001-3.                            X




                                                                      14 of 14
